DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 09/18/2020 have been received.   The Information Disclosure Statement has been considered on the merits.  After the amendment, claims 12, 16 and 23-27 have been canceled and claims 1-11, 13-15, 17-22 are present for examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, lines 3-5, the recitation “each of the plurality of memory cells having a respective threshold voltage that is equal to or lower than a first threshold voltage and equal to or higher than a second threshold voltage, of a program operation
Regarding claim 13, lines 1-2, it is not clear if the specification describes “the program operation comprises a first program operation and a second program operation.”
Allowable Subject Matter
Claims 1-10, 14-15, 17-22 are allowed. 
Claims 11 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a memory device, comprising: a memory cell array comprising a plurality of memory cells connected to a plurality of word lines and a plurality of bit lines, wherein each of the plurality of memory cells comprises a switch element and a memory element connected to each other, and wherein each of the plurality of memory cells has a first state in which a threshold voltage is within a first voltage range or a second state in which the threshold voltage is within a second voltage range that is lower than the first voltage range; and a memory controller configured to execute a first read operation for the plurality of memory cells using a first read voltage that is higher than a median value of the first voltage range, program first defect memory cells of the plurality of memory cells that are turned off during the first read operation to the first state, execute a second read operation for the plurality of memory cells using a second read voltage that is lower than a median value of the second voltage range, and execute a repair operation for second defect memory cells of the plurality of memory cells that are turned on during the second read operation.    The prior art of record also fails to teach or suggest a memory device, comprising: a memory cell array comprising a plurality of memory cells connected to a plurality of word lines and a plurality of bit lines, wherein each of the plurality of memory cells has a first state having a first threshold voltage in a first voltage range or a second state having a second threshold voltage in a second voltage range that is lower than the first voltage range; and a memory controller configured to execute a verification operation for the plurality of memory cells using a verification voltage that is higher than a maximum value of the first voltage range or lower than a minimum value of the second voltage range, and execute a read operation for the plurality of memory cells using a read voltage that is equal to or lower than a minimum value of the first voltage range and equal to or higher than a maximum value of the second voltage range, wherein the memory controller is configured to apply a first bit line voltage to the plurality of bit lines during the read operation, and is configured to apply a second bit line voltage that is different from the first bit line voltage to the plurality of bit lines during the verification operation.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose memory devices and methods for programming and reading data from memory cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/11/2022

/SON L MAI/Primary Examiner, Art Unit 2827